          Case 8:18-cr-00072-JVS Document 154 Filed 08/26/19 Page 1 of 1 Page ID #:899

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 18-72-JVS                                                                Date     August 26, 2019


 Present: The Honorable          James V Selna, US District Court Judge
 Interpreter


                Lisa M Bredahl                      Sharon Seffens                                       Brett Sagel
                 Deputy Clerk                       Court Reporter.                               Assistant U.S. Attorney



                 U.S.A. v. Defendant(s):          Present Cust. Bond           Attorneys for Defendants:          Present App. Ret.

  1. Wyatt Pasek                                    X     X              1. Jason Hannan, DFPD                         X     X


 Proceedings:        SENTENCING                     -       Non-Evidentiary



      Cause called for hearing and counsel make their appearances. The Court’s tentative
sentencing memorandum is issued. Counsel submit on the Court’s tentative sentencing
memorandum. The defendant addresses the Court. The Court sentences the defendant (Refer
to separate Judgment Order) in accordance with its sentencing memorandum (filed under seal).




cc:      USPO




                                                                                                                   :        20

                                                                      Initials of Deputy Clerk     lmb




CR-11 (09/98)                                     CRIMINAL MINUTES - GENERAL                                                     Page 1 of 1
